Title: To Thomas Jefferson from Lambert, with Enclosure, 29 December 1787
From: Lambert
To: Jefferson, Thomas




Versailles, December 29. 1787.

I have the honour, Sir, to send you a copy of an Arret passed in Council, for encouraging the Commerce of the United States of America in France. I shall furnish you with a number of others as soon as they shall be printed.
You will therein see that several considerable favors, not before promised to the American Commerce, have been added to those which the king announced to you, in the letter addressed to you on the 22d. of october of the last year.
If in the mean time any duties have been levied, contrary to the  intentions of that letter, they shall be repaid on sight of the vouchers.
I have also ordered a verification of the facts whereon it was represented to you, that the decision of the 24 of may 1786, relative to the Commerce of tobacco, had not been fully executed. Be assured that if it shall appear that engagements have been evaded, which were taken under the sanction of the king, effectual provision shall be made for their scrupulous fulfillment.
You will learn also with pleasure that the measures I have taken to prevent the interruption of the Commerce of tobacco, have had full success.
This commodity shall not be excepted from among those to which the right of entrepot is given. The farmers general shall have no preference in the purchases, the proprietors shall be perfectly masters of their speculations, and free to export their tobaccoes by sea to foreign countries.
Measures only must be taken to prevent those frauds to which the entrepot might serve as a pretext; and the chambers of commerce for the ports shall be consulted, in order that the precautions necessary for this purpose, may not be in a form incompatible with that liberty which Commerce ought to enjoy in its operations.
Although the present stock of the farmers general amounts to about three years consumption I have engaged that company to continue to purchase yearly from the 1st day of january 1788. to the end of their lease fourteen thousand hogsheads of tobacco brought directly into the ports of France in French or American bottoms, and to shew at the end of every four months that their purchases amount to four thousand six hundred and sixty six hogsheads.
As to the prices, you have been sensible yourself of the necessity of leaving them free; and this freedom of price was the principal object of the applications of the American and French merchants when they complained of the contract of M. Morris.
The determination then taken to force the purchases of tobacco, tho at high prices, insomuch that the farmers general now find themselves possessed of three years provision, shews that the interests of the planters and merchants of the United States of America have ever been precious to the King.
The arret of Council herein inclosed, and the other regulations which I have the honour of communicating to you, are a further  confirmation of a truth tending somuch to strengthen the bands which unite the two nations.
I have the honour to be with a very sincere and inviolable attachment, Sir, your most humble and most obedient servant.

Signed Lambert.



Enclosure
AN ACT OF THE KING’S COUNCIL OF STATE, For the encouragement of the Commerce of France with the United States of America.
December 29, 1787. Extract from the records of the Council of State.
The KING desirous of encouraging the commerce of his subjects with the United-States of America and of facilitating between the two Nations connections reciprocally useful: Having heard the report of the sieur Lambert, Counsellor of State and of the Royal Council of finance and commerce, Comptroller general of finance, HIS MAJESTY BEING IN HIS COUNCIL, has ordained and does ordain as follows:
Article First.
WHALE-OILS and Spermaceti, the produce of the fisheries of the citizens and inhabitants of the United States of America, which shall be brought into France directly in French vessels or in those of the United-States shall continue to be subjected to a duty only of seven livres ten sols the barrel of five hundred and twenty pounds weight, and whale fins shall be subject to a duty of only six livres thirteen sols four deniers the quintal with the ten sols per livre on each of the said duties; which ten sols per livre shall cease on the last day of December one thousand seven hundred and ninety; His Majesty reserving to himself to grant further favors to the produce of the whale fisheries carried on by the fishermen of the United States of America which shall be brought into France in French vessels or in those of the United States, if on the information which His Majesty shall cause to be taken thereon, he shall judge it expedient for the interest of the two Nations.
II.
THE other fish-oils and dry or salted fish, the produce in like manner of the fisheries of the citizens and inhabitants of the United States, and brought also directly into France, in their, or in French vessels, shall not pay any other nor greater duties than those to which the oils and fish of the same kind, the produce of the fisheries of the Hanseatic towns, or of other the most favored Nations, are or shall be subject in the same case.
III.
THE manufacture of candles and tapers of spermaceti shall be permitted in France, as that of other candles and tapers.

IV.
Corn, wheat, rye, rice, peas, beans, lentils, flax-seed and other seeds, flour, trees and shrubs, potash and pearl-ash, skins and fur of beaver, raw hides, furs and peltry, and timber brought from the United States directly into France, in French vessels or in those of the United States, shall not be subject but to a duty of one eighth per cent on their value.
V.
Vessels built in the United States and sold in France, or purchased by Frenchmen shall be exempt from all duties on proof that they were built in the United States.
VI.
Turpentine, tar and pitch the produce of the United States of America and brought directly into France in French vessels or in those of the United States shall pay only a duty of two and a half per cent on their value, and as well the duties mentioned in this as in the further article shall be exempt from all addition of sous per livre.
VII.
The exportation of arms of all sorts, and of gun powder for the United States of America, shall be always permitted in French vessels or in those of the United States, paying for the arms a duty of one eighth per cent on their value: and gunpowder in that case shall be exempt from all duty on giving a cautionary bond.
VIII.
Papers of all sorts, even paper hangings and coloured papers, pasteboard and books shall be exempt from all duties on their embarcation for the United States of America, in French vessels or in those of the United States, and shall be entitled in that case to a restitution of the fabrication duties on paper and pasteboard.
IX.
The Admiralty duties on the vessels of the United-States entering into, or going out of the ports of France, shall not be levied but conformably with the Edict of the month of june last in the cases therein provided for, and with the Letters-patent of the tenth of january one thousand seven hundred and seventy for the objects for which no provision shall have been made by the said Edict: his Majesty reserving to himself moreover to make known his intentions as to the manner in which the said duties shall be levied, whether in proportion to the tonnage of the vessels or otherwise, as also to simplify the said duties of the Admiralty and to regulate them as far as shall be possible on the principle of reciprocity, as soon as the orders shall be completed which were given by his Majesty according to the twenty-sixth article of the said Edict of the month of june last.
X.
The entrepot (or storing) of all the productions and merchandize  of the United States shall be permitted for six months in all the ports of France open to the Commerce of her Colonies; and the said entrepot shall be subject only to a duty of one eighth per cent.
XI.
To favour the exportation of arms, hardware, jewellery bonnetery, of wool and of cotton, coarse woolens, small draperies and stuffs of cotton of all sorts, and other merchandizes of French fabric, which shall be sent to the United States of America, in French vessels or in those of the United States, His Majesty reserves to himself to grant encouragements which shall be immediately regulated in his Council, according to the nature of each of the said merchandizes.
XII.
As to other merchandizes not mentioned in this act, brought directly into France from the United States in their or in French vessels, or carried from France to the said United States in French vessels or in those of the United States, and with respect to all commercial conventions whatsoever His Majesty wills and ordains that the citizens of the United States enjoy in France the same rights, privileges and exemptions with the subject of His Majesty: saving the execution of what is provided in the ninth article hereof.
XIII.
His Majesty grants to the citizens and inhabitants of the United States all the advantages which are enjoyed or which may be here after enjoyed by the most favored nations in his Colonies of America and moreover His Majesty assures to the said citizens and inhabitants of the United States all the privileges and advantages which his own subjects of France enjoy or shall enjoy in Asia and in the scales leading thereto: provided always that their vessels shall have been fitted out and dispatched in some port of the United States.
His Majesty commands and orders M. le duc de Penthievre, Admiral of France, the Intendants and commissaries de parti in the provinces, The commissaries de parti for the observation of the ordinances in the admiralties, the officers of the admiralties masters of the ports, judges des traites, and all others to whom it shall belong to be aiding in the execution of the present regulation which shall be registered in the offices of the said admiralties read published and posted wherever shall be necessary.
Done in the King’s council of State, His Majesty present, held at Versailles the twenty ninth of december one thousand seven hundred and eighty seven.

Signed le Cte. de la Luzerne


    
   
   This term includes: bonnets, stockings, socks, underwaist coats, drawers, gloves and mittens as sold by the bonnetiers.



